Citation Nr: 1622130	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for radiculopathy, right lower extremity, rated 10 percent disabling prior to May 5, 2014 and 20 percent thereafter.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

These matters came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine.  

The Veteran testified at a Board hearing in October 2013; the transcript is of record.  

In March 2014, the Board took jurisdiction of the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009, and remanded both the lumbar spine and TDIU issues.

In a May 2014 rating decision, the RO granted service connection for radiculopathy, left lower extremity, assigning a 10 percent disability rating, effective July 10, 2012, and granted service connection for radiculopathy, right lower extremity, assigning a 10 percent disability rating, effective July 10, 2012, and assigning a 20 percent disability rating, effective May 5, 2014.  These ratings are part and parcel of the lumbar spine rating, and thus will be addressed below.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by flexion greater than 30 degrees, without favorable ankylosis of the entire thoracolumbar spine, and without incapacitating episodes having a total duration of at least 4 weeks.  

2.  Throughout the rating period on appeal, radiculopathy of the left lower extremity affecting the sciatic nerve has been manifested by mild incomplete paralysis.  

3.  For the period from September 11, 2008 to May 4, 2014, radiculopathy of the right lower extremity affecting the sciatic nerve was manifested by mild incomplete paralysis.

4.  For the period from May 5, 2014, radiculopathy of the right lower extremity affecting the sciatic nerve has been manifested by moderate incomplete paralysis.  

5.  For the period from March 31, 2010, the Veteran's service-connected disabilities preclude substantially gainful employment


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy, sciatic nerve, left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

3.  For the period from September 11, 2008, the criteria for a 10 percent disability rating for radiculopathy, sciatic nerve, right lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

4.  For the period from September 11, 2008 to May 4, 2014, the criteria for a disability rating in excess of 10 percent for radiculopathy, sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

5.  For the period from May 5, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy, sciatic nerve, right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

6.  For the period from March 31, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in January 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, July 2009 notice complied with Vazquez.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims and Virtual folders contain the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2013 hearing before the undersigned.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the claims folders, which includes: his contentions, service treatment records, VA treatment records, private treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is under Diagnostic Code 5237.  Intervertebral disc syndrome is under Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

A 20 percent disability rating is in effect pursuant to Diagnostic Code 5242, degenerative arthritis of the spine.  The Veteran applied for an increased rating in November 2008.  

A February 2009 VA examination report reflects flexion to 90 degrees and extension to 25 degrees, with no additional limitations after three repetitions of range of motion.  There was objective evidence of pain on motion.  Likewise, at a prior examination in April 2008, flexion was also to 90 degrees without change on repetition and without pain.  Extension was to 30 degrees.  A June 2013 physical therapy private evaluation reflects flexion to 90 degrees and extension to 20 degrees, with pain.  A July 2013 VA examination report reflects flexion to 90 degrees or greater with painful motion beginning at 85 degrees.  Extension was to 15 degrees.  There were no additional limitations after three repetitions of range of motion.  A May 2014 VA examination report reflects flexion to 80 degrees with pain at 70 degrees, and extension to 25 degrees with pain at 15 degrees.  On repetitive testing, flexion was to 75 degrees and extension was to 20 degrees.  Such flexion findings do not meet the general rating criteria for a 20 percent rating but the Board has no intention of disturbing the rating that has been in effect since August 18, 2002.  For such reasons, the objective findings, even in consideration of the Veteran's complaints of pain on motion, does not support a 40 percent rating, as forward flexion of the spine 30 degrees or less is not shown, nor is unfavorable ankylosis of the thoracolumbar spine shown.  

There is additionally no indication in the record of incapacitating episodes for any period contemplated by this appeal.  The February 2009 VA examination report reflects no incapacitating episodes.  The July 2013 and May 2014 VA examination reports reflect incapacitating episodes of at least one week but less than two weeks during the respective past 12 months.  The Veteran reported to the July 2013 VA examiner that flares occur with activity.  The May 2014 VA examination report reflects the Veteran's report that flares occur with prolonged weightbearing, bending, lifting, twisting, and overexertion.  Flare-ups could result in increased pain, decreased range of motion, and a slight gait alteration with limping.  During flares, he must rest and take medication.  The examiner was unable to opine whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the Veteran's spine is repeatedly used over a period of time.  The examiner was unable to provide this information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups."  Given that the Veteran was not experiencing a flare-up at the time of the examination, an opinion regarding functional ability during a flare-up could not be rendered.  The reason the examiner was unable to provide an opinion regarding the effect of flare-ups was the lack of measurable objective evidence.  The Board is satisfied with this reason for the inability to respond.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Indeed, it does not appear that another examiner would be able to provide an estimate of additional limitation during flare-up in the absence of direct observation during such episode.  VA treatment records do not otherwise reflect that he has been prescribed bedrest by a physician to treat his disability amounting to at least 4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the currently assigned 20 percent.  

The Veteran has reported chronic pain and functional loss, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The February 2009 VA examination report reflects complaints of pain, stiffness, and spasm.  The examiner found that his disability resulted in decreased mobility and pain.  Both the July 2013 and May 2014 VA examiners found less movement than normal and pain on movement associated with his lumbar spine.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  The findings reflected in the VA examination reports and treatment records do not support a rating in excess of the 20 percent already in effect.  Despite the Veteran's painful motion and less movement than normal, the fact remains that the Veteran's flexion associated with his lumbar spine does not meet the 20 percent scheduler criteria.  Id; see also DeLuca, 8 Vet. App. At 204-7.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and less movement than normal due to his lumbar spine disability, the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07.

Separate ratings are in effect for radiculopathy affecting the left and right lower extremities, the ratings of which are discussed below.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

In sum, a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.

Radiculopathy

Separate 10 percent ratings are in effect for radiculopathy, left and right lower extremities, from July 10, 2012, and a 20 percent rating is in effect for radiculopathy, right lower extremity, from May 5, 2014, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 10 percent for radiculopathy of the left lower extremity affecting the sciatic nerve.  On VA evaluation on July 10, 2012, the Veteran complained of radiation of pain from the right buttocks to the anterior aspect of his right thigh.  He did not voice any complaints related to the left lower extremity.  Straight leg testing was negative bilaterally.  The examiner noted lumbago with radiculopathy, but did not specifically make any findings with regard to the left lower extremity.  09/08/2012 Virtual VA entry, CAPRI at 49.  Dermatome testing was normal with regard to the left lower extremity on examination in July 2013.  Straight leg raising was positive.  The examiner determined that the Veteran did not have constant pain, intermittent pain, paresthesias/dysesthesias, and numbness associated with his left lower extremity.  The examiner found that the Veteran's left lower extremity was not affected.  Dermatome testing was normal with regard to the left lower extremity on examination in May 2014.  Straight leg raising was positive.  It was indicated that he had intermittent pain, paresthesias/dysesthesias, and numbness that was mild in nature.  The examiner characterized his radiculopathy affecting the left lower extremity as mild.  The evidence of record reflects that the Veteran's radicular symptoms affecting the sciatic nerve, left lower extremity, are mild in nature and do not constitute moderate incomplete paralysis.  As detailed, prior to examination in May 2014, there were no clear objective findings that the Veteran had radiculopathy associated with the left lower extremity, and on examination in May 2014 it was established that his radiculopathy was mild in nature.  There have been no objective findings of muscle atrophy or trophic changes.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

With regard to the radicular symptoms affecting the sciatic nerve, right lower extremity, the Board notes that a September 12, 2008 VA treatment record reflects an assessment of sciatica, associated with burning, tingling pain affecting the right lateral-anterior thigh which seems to originate in the buttocks area.  On the day prior, he had sought treatment with a nurse complaining of similar symptoms and had requested an urgent care appointment due to his symptoms.  Based on these objective findings, the Board finds that a 10 percent rating is warranted for radiculopathy, right lower extremity, effective September 11, 2008, associated with his service-connected lumbar spine disability.  

For the period prior to May 5, 2014, the evidence of record does not support a disability rating in excess of 10 percent for his radiculopathy.  For example, the July 2013 VA examination reflects no constant pain or paresthesias/dyesthesias, with mild intermittent pain and numbness.  The examiner characterized his radiculopathy as mild in nature.  There have been no objective findings of muscle atrophy or trophic changes.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent for the period prior to May 5, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

At the May 2014 VA examination, his intermittent pain and paresthesias/dyesthesias were described as moderate in nature with mild numbness.  His right lower extremity radiculopathy was characterized as moderate in nature.  There is no evidence to support a finding that his radicular symptoms affecting the sciatic nerve constitute moderately severe incomplete paralysis.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve is mostly sensory.  While he clearly experiences pain, paresthesias/dyesthesias and numbness ranging from mild to moderate in nature, there have been no objective findings of muscle dystrophy or trophic changes.  Likewise, the May 2014 VA examiner characterized his right sciatic nerve condition as moderate in nature, and none of his symptoms were characterized as severe.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, right lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From November 20, 2008, the start of the appeal period, and including awards based on the instant decision, service connection is in effect for residual scars of the right foot 2nd, 3rd, 4th, and 5th toes, with left foot 2nd, 4th, and 5th toes associated with right foot hammer toes and Tailor's bunion, status post arthroplasties 2nd through 5th digits and Tailor's bunionectomy, evaluated as 30 percent disabling, degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine, evaluated as 20 percent disabling; right foot hammer toes and Tailor's bunion, evaluated as 20 percent disabling; right shoulder encapsulitis and rotator cuff tendonitis (dominant), evaluated as 20 percent disabling; radiculopathy, right lower extremity, evaluated as 10 percent disabling; left foot hammer toes, status post arthroplasties 2nd through 5th digits, evaluated as 10 percent disabling, effective August 18, 2002; and the following noncompensable disabilities - left shoulder condition; scar, left nipple with loss of feeling; scar, left posterior forearm; scars, right foot 2nd, 3rd, 4th, and 5th; scars, left foot, 2nd, 4th, and 5th toes; scar, stomach, right exterior abdominal; scar, right forearm; lipomas.  These ratings combine to meet the schedular criteria for a TDIU.  38 C.F.R. §§ 4.25, 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

On a VA Form 21-8940 submitted by the Veteran in December 2010, the Veteran reported that he last worked full -time on March 31, 2010.  He reported that he was working 25 hours per week.  A VA Form 21-4192 from D.T.C.C. reflects that the Veteran was working approximately 4 hours per day for 16 weeks and stopped working on May 10, 2011 as he had returned to the state of Illinois.

The July 2013 VA examination report reflects the Veteran's report of working in a part-time capacity.  

At the Board hearing, the Veteran testified that he stopped attending school and that he is working part time because he was absent too often on a full time schedule.  T. at 4.  He conducted security and surveillance for his current employer.  T. at 6.  

The May 2014 VA examination report reflects the Veteran's report of being unemployed.  He reported that he had worked doing security and surveillance for approximately 18 months, up until the December 2013 time frame.  He described increasing difficulty with his occupation, to the point that he reduced his hours from full-time to part-time due to absenteeism, due to problems with his back and feet.  He reported that despite reducing the hours to part-time he was still averaging one to two days of absence per month secondary to problems particularly with the lumbar spine.  He described that prolonged sitting and prolonged standing are particularly difficult due to problems with the lumbar spine condition.  The examiner stated that with regard to the Veteran's service-connected conditions, he does have a significant lumbar spine condition that would result in functional impairment to occupational duties that would require prolonged sitting without the benefit of frequent breaks to get up and stretch.  He would also have significant difficulty due to his back in performing occupational duties that would require prolonged weightbearing, bending, lifting, twisting, climbing, crawling, or carrying.  Given the nature of his back condition at present, it would likely result in his inability to follow or maintain substantially gainful employment with regard to occupational duties as described above.

Furthermore, the examiner observed that service connection is in effect for the left and right foot.  There were postsurgical issues of the feet due to hammertoes and bunion surgeries of the feet.  The scars to the feet in and of themselves would not likely result in any functional impairment to occupational duties.  However, the bilateral foot condition for which he is service-connected, in general, does result in difficulty in prolonged weightbearing.  This Veteran, as well, does have bilateral shoulder conditions, including problems with the right shoulder with reduced range of motion that would likely result in functional impairments to occupational duties that require lifting, reaching, or carrying.  He has scars to the chest and the abdomen due to removal of lipomas, and he does continue to have some evidence of lipomas.  These lipomas and residual scars status post previous lipoma removals would not likely result in any functional impairment to typical occupational duties.  However, due to his ongoing issues of back condition, as well as bilateral foot conditions, the examiner found that the Veteran would have significant difficulty in following or maintaining substantially gainful employment.

Based on the opinion of the May 2014 VA examiner and the lay contentions of the Veteran, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities preclude substantially gainful employment.

For the above reasons, entitlement to a TDIU is granted, effective March 31, 2010, the last date of full-time employment.  

  
ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with mild scoliosis of the mid thoracic spine is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy, sciatic nerve, left lower extremity, is denied.

For the period from September 11, 2008, entitlement to a 10 percent disability rating for radiculopathy, sciatic nerve, right lower extremity, is granted.

For the period from September 11, 2008 to May 4, 2014, entitlement to a disability rating in excess of 10 percent for radiculopathy, sciatic nerve, right lower extremity, is denied.

For the period from May 5, 2014, entitlement to a disability rating in excess of 20 percent for radiculopathy, sciatic nerve, right lower extremity, is denied.

For the period from March 31, 2010, entitlement to a TDIU is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


